 Case 5:20-cv-05104-PKH Document 42               Filed 09/23/20 Page 1 of 10 PageID #: 672




                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                 FAYETTEVILLE DIVISION


BRET A. BIELEMA                                                            PLAINTIFF

vs.

THE RAZORBACK FOUNDATION, INC.                                             DEFENDANT



                                   Case No. 5:20-cv-05104-PKH



THE RAZORBACK FOUNDATION, INC.                                COUNTER-PLAINTIFF

vs.

BRET A. BIELEMA and NEIL CORNRICH                         COUNTER-DEFENDANTS



                     BRET A. BIELEMA’S ANSWER TO COUNTERCLAIM

       For his Answer to the Counterclaim filed by the Defendant, The Razorback Foundation,

Inc. (“the Foundation”), Plaintiff Bret A. Bielema (“Coach Bielema”) states:

       The first Paragraph 1 of the Counterclaim appears to be a statement not requiring an

       admission or denial by Coach Bielema. To the extent that paragraph alleges or attempts to

       allege any claim or cause of action against Coach Bielema, those assertions in that paragraph

       are denied. Pleading further, and with regard to the reference(s) to the Release Agreement

       (“Final Buyout Agreement”) contained in the first Paragraph 1, Coach Bielema states that

       duties imposed by the Final Buyout Agreement are determined by the unambiguous terms

       of the Agreement, the facts and circumstances surrounding its execution and, to the extent

       any term is ambiguous, extrinsic evidence of industry custom and the parties’ intent. Coach

       Bielema denies breaking a duty to mitigate. Further, to the extent the Foundation contends


                                                1
Case 5:20-cv-05104-PKH Document 42            Filed 09/23/20 Page 2 of 10 PageID #: 673




    that breach of the “affirmative duty of mitigation” in the Final Buyout Agreement would

    excuse all future performance, the Foundation is mistaken. That provision merely echoes

    wrongful-termination mitigation principles in a setting where Coach Bielema and the

    University had agreed that a termination without cause would not be wrongful. Coach

    Bielema denies breaking that duty. However, even if he had broken it, the Foundation would

    be entitled only to offset the income Coach Bielema would have earned if he had complied

    with the duty, which it would bear the burden of proving.


     The first Paragraph 2 of the Counterclaim appears to be a summary of what

    Defendant/Counter-Plaintiff believes the Final Buyout Agreement says and what the parties

    intended the language in the contract to mean. To that extent, Coach Bielema states that the

    Final Buyout Agreement speaks for itself, subject to the caveat expressed in the first

    paragraph of this Answer. Coach Bielema further denies that he failed to comply with the

    terms of the Final Buyout Agreement.

    The first Paragraphs 3, 4, 5, 6, 7, 8, 9 and 10 of the Counterclaim set forth a gratuitous,

    fictional narrative of the Foundation’s position for which there is no evidentiary basis in

    fact. Paragraphs 4, 5, and 10 violate the requirements of Rule 11 in that the Foundation

    failed to make a reasonable inquiry prior to filing its Counterclaim to determine whether

    there was any evidentiary basis for the assertions set forth in those paragraphs. Had the

    Foundation made the inquiry required by Rule 11, it would have known that no such

    evidence exists. Coach Bielema denies the first Paragraphs 3, 4, 5, 6, 7, 8, 9 and 10 of the

    Counterclaim to the extent they allege or attempt to allege any improper act or omission by

    him and further denies the allegations of improper acts or conduct by Neil Cornrich. Coach

    Bielema specifically denies the allegations of fraud, fraudulent inducement, conspiracy, and



                                             2
Case 5:20-cv-05104-PKH Document 42              Filed 09/23/20 Page 3 of 10 PageID #: 674




    breach of contract alleged in those paragraphs and elsewhere.

     Coach Bielema admits the second Paragraphs 1, 2, 3, 4, 5, and 6 of the Counterclaim set

    forth in the section entitled, “PARTIES, JURISDICTION, AND VENUE.”

     Coach Bielema admits Paragraph 7 of the Counterclaim set forth in the section entitled,

    “FACTUAL ALLEGATIONS.”

     With regard to paragraph 8 in the section entitled, “FACTUAL ALLEGATIONS,” Coach

    Bielema admits retaining Neil Cornrich as his “agent.”

     Coach Bielema admits Paragraph 9 in the section entitled, “FACTUAL ALLEGATIONS.”

    Coach Bielema admits the existence of the Final Buyout Agreement attached to the

    Counterclaim as Exhibit A, as alleged in paragraph 10. Coach Bielema again states the

    content of that document speaks for itself, subject to the caveat expressed in the first

    paragraph of this Answer.

     Paragraphs 11, 12, 13, 14, 15, 16, 17, and 18 of the Counterclaim appear to be a summary

    of what the Foundation wants to believe the Final Buyout Agreement says and what it

    means. To that extent, Coach Bielema again states that the document speaks for itself,

    subject to the caveat expressed in the first paragraph of this Answer. Coach Bielema further

    denies the claims or allegations of fraud, breach of contract, and other wrongdoing by him

    or Neil Cornrich and specifically denies all related claims or causes of action that have been

    asserted against him in those paragraphs.

     Coach Bielema denies Paragraphs 19, 20, 21, 22, 23, 25, 28, 30, 31, 32, 33, 34, 35, and 36

    of the Counterclaim. Coach Bielema admits the allegations of Paragraph 24, 26, 27, and 29

    except to the extent they imply any wrongdoing on the part of Coach Bielema.

     With regard to Paragraph 37 of the Counterclaim, Coach Bielema admits to retaining Neil




                                                3
Case 5:20-cv-05104-PKH Document 42             Filed 09/23/20 Page 4 of 10 PageID #: 675




    Cornrich as his “agent” but is without knowledge or information sufficient to form a belief

    as to the application of the phrase, “at all relevant times,” as used in that paragraph and,

    therefore, denies the remaining allegations in that paragraph.

     With regard to Paragraphs 38, 39, and 40 Coach Bielema admits being represented by Neil

    Cornrich in the negotiation of the Final Buyout Agreement and further admits that, at the

    time of the negotiations, Neil Cornrich also represented Coach Belichick. Coach Bielema

    lacks sufficient knowledge or information to admit or deny the remaining allegations in

    those paragraphs, which are therefore denied. Coach Bielema denies all claims of

    wrongdoing alleged in those paragraphs.

     Coach Bielema denies Paragraphs 41, 42, 43, 44, 45, 46, and 47 of the Counterclaim to the

    extent they allege or attempt to allege any improper acts or omissions by him or Neil

    Cornrich and specifically denies all allegations of fraud, fraudulent inducement, conspiracy,

    and breach of contract as are set forth in those paragraphs.

     With regard to Paragraphs 48, Coach Bielema admits to the issuance of a document by the

    Foundation claiming to notify him of his alleged failure to comply with the terms of the

    Final Buyout Agreement.

     Coach Bielema denies Paragraphs 49, 50, 51, and 52 to the extent such paragraphs allege or

    attempt to allege any improper acts or omissions by him or Neil Cornrich.

     To the extent Paragraph 53 of the Counterclaim incorporates claims or allegations denied

    elsewhere in this Answer, that paragraph is denied.

     With respect to the Final Buyout Agreement referred to in Paragraphs 54, 55, 56, 57, and

    58, Coach Bielema admits the Final Buyout Agreement is valid, with this reservation: Coach

    Bielema contends the Final Buyout Agreement required reasonable, limited mitigation




                                              4
Case 5:20-cv-05104-PKH Document 42             Filed 09/23/20 Page 5 of 10 PageID #: 676




    efforts under an ascertainable standard in return for a real, non-illusory promise from the

    Foundation to make payments. If the Final Buyout Agreement is interpreted to give the

    Foundation complete discretion to make or withhold those payments, the Final Buyout

    Agreement might fail as a contract for want of new and mutual consideration on the subject

    matter of the 2015 Buyout Agreement. If so, the release of Coach Bielema’s rights under the

    2015 Buyout Agreement would fail, and in that event Coach Bielema reserves the right to

    assert breach of the 2015 Buyout Agreement. Coach Bielema states that the content of the

    Final Buyout Agreement speaks for itself, subject to the caveat expressed in the first

    paragraph of this Answer. Coach Bielema denies the remaining allegations in those

    paragraphs.

     To the extent Paragraph 59 of the Counterclaim incorporates claims or allegations denied

    elsewhere in this Answer, the assertions in that paragraph are denied.

     Coach Bielema again admits the existence of the Final Buyout Agreement as referred to in

    Paragraphs 60, 61, 62, 63, and 64 and states that the content of that document speaks for

    itself, subject to the caveat expressed in the first paragraph of this Answer. Coach Bielema

    denies the remaining allegations in Paragraphs 60, 61, 62, 63, and 64, including the assertion

    that the Foundation has complied with or otherwise performed all obligations of the Final

    Buyout Agreement

     To the extent Paragraph 65 incorporates claims or allegations denied elsewhere in this

    Answer, the assertions in that paragraph are denied.

    Coach Bielema again admits the existence of the Final Buyout Agreement (Release

    Agreement) as referred to in Paragraphs 66, 67, 68, 69, 70, 71, 72, 73, 74, 75, 76, 77, and

    78 and states the content of that document speaks for itself, subject to the caveat expressed




                                              5
Case 5:20-cv-05104-PKH Document 42             Filed 09/23/20 Page 6 of 10 PageID #: 677




    in the first paragraph of this Answer. Coach Bielema denies the remaining allegations in

    those paragraphs. Paragraphs 65 through 78 violate the requirements of Rule 11 in that the

    Foundation failed to make a reasonable inquiry prior to filing its Counterclaim to determine

    whether there was any evidentiary basis for the assertions set forth in those paragraphs. Had

    the Foundation made the inquiry required by Rule 11, it would have known that no such

    evidence exists.

     To the extent Paragraph 79 of the Counterclaim incorporates claims or allegations denied

    elsewhere in this Answer, the assertions in that paragraph are denied.

     Paragraphs 80 and 81 appear to be statements not requiring an admission or denial, but to

    the extent they allege or attempt to allege any improper act or omission by Coach Bielema,

    they are denied.

     Coach Bielema denies the allegations of Paragraphs 82, 83, and 84.


     Coach Bielema denies Paragraph 85 of the Counterclaim. Paragraph 85 violates the

    requirements of Rule 11 in that the Foundation failed to make a reasonable inquiry prior to

    filing its Counterclaim to determine whether there was any evidentiary basis for the

    assertions set forth in those paragraphs. Had the Foundation made the inquiry required by

    Rule 11, it would have known that no such evidence exists.


     Coach Bielema denies all material allegations regarding any claim, cause of action, or

    element of damages set forth in the Counterclaim not specifically admitted in this Answer.

    Pleading further, and in the affirmative, he states that some or all of the claims asserted by

    Defendant/Counter-Plaintiff are barred by the doctrines of waiver, estoppel, laches, and

    unclean hands and that the Counterclaim fails to set forth facts sufficient to form a cause of

    action upon which punitive damages might be granted. Coach Bielema further adopts the


                                              6
Case 5:20-cv-05104-PKH Document 42            Filed 09/23/20 Page 7 of 10 PageID #: 678




    affirmative defenses set forth in the Foundation’s Answer to Coach Bielema’s Amended

    Complaint.

    Coach Bielema states that the Foundation’s claims should be dismissed under Rule 12(b)(6),

    or that judgment on the pleadings should be granted under Rule 12(c), because the contract

    claims are grounded in an untenable interpretation of the Final Buyout Agreement, and the

    remaining claims fail to set forth facts that plausibly allege why Coach Bielema, Neil

    Cornrich, or any similar person would act as described. Examples include:

       Apart from alleging that the offset provision was drafted to “prevent Bielema from

       backloading any multi-year contracts in an attempt to evade the mitigation obligation[,]”

       № 35 at 36 ¶ 16, which is not alleged to have occurred, the Foundation identifies no

       benefit to Coach Bielema, Neil Cornrich – or even Coach Belichick – from negotiating a

       salary for Bielema that would fall below the income exemption. The allegation that falling

       below a dollar-for-dollar offset would “maximize [Coach Bielema’s] personal financial

       gain to the detriment of the Foundation[.]” № 35 at 48 ¶¶ 72 & 73, is mathematically

       impossible.

       The Foundation alleges in Count II that Coach Bielema was required to report every six

       months on his job-search efforts. As Coach Bielema explained in the briefing on the

       Foundation’s Motion to Dismiss Amended Complaint, the duty to report on Coach

       Bielema’s job search efforts terminated when Coach Bielema obtained other employment

       with the Patriots. Moreover, on the admitted facts, if this were a breach, it was a curable

       breach that was promptly cured. But there was no breach. Between the execution of the

       Final Buyout Agreement in January 2018 and the Foundation’s breach in January 2019,

       no six-month period passed without a report on Coach Bielema’s efforts to seek




                                             7
Case 5:20-cv-05104-PKH Document 42               Filed 09/23/20 Page 8 of 10 PageID #: 679




           employment.

           The Foundation alleges in Count III that Coach Bielema and Neil Cornrich

           misrepresented Coach Bielema’s intentions in order to induce the Foundation to enter into

           the Final Buyout Agreement. Coach Bielema denies those allegations. Notably, the Final

           Buyout Agreement is the parties’ third contract on the subject of Coach Bielema’s rights

           in the event he was terminated for convenience. To the extent the Final Buyout Agreement

           is valid, it released the Foundation’s obligations under the 2015 Buyout Agreement,

           which required the Foundation to pay $15.4 million, not $11.935 million, and replaced a

           mitigation provision with one that would have been satisfied even if the Foundation’s

           allegations were true:


              If Bielema is terminated by the University of Arkansas for its convenience and the
              Foundation is obligated to pay the amounts specified in paragraph 8 herein, Bielema
              agrees that those payments shall be subject to the following mitigation provisions.
              Bielema shall be required to do the following: Bielema shall have the duty to mitigate
              his damages by making reasonable efforts to gain re-employment. The parties
              understand and agree that if Bielema is successful in gaining such re-employment, or
              alternative employment of any kind the Foundation’s Guaranty Payment obligations
              shall be reduced by the amount of compensation Coach earns from such employment
              (so long as such employment coincides with the Guaranty Payments). The
              Foundation’s right to reduce its obligations shall not include amounts Coach may earn
              from passive investments or interest not associated with new employment.



№ 19 at 5 ¶ 11. In this factual context, the Foundation nonsensically alleges that Coach Bielema

fraudulently induced it to enter into a new contract that would save the Foundation $3.465 million.

What’s more, the Foundation’s allegation that Coach Bielema never intended to seek or accept a DI

head coaching position during the 2017-18 coaching carousel is inconsistent with the realities of

college football, the limited number of open positions, the many qualified candidates for those




                                                8
Case 5:20-cv-05104-PKH Document 42               Filed 09/23/20 Page 9 of 10 PageID #: 680




positions, and – more importantly – the irrefutable evidence that Coach Bielema actively sought such

a position.

       Coach Bielema requests a trial by jury




                                     Respectfully submitted,


                                     By: /s/ Thomas A. Mars
                                     Thomas A. Mars, AR Bar 86115
                                     MARS LAW FIRM, P.A.
                                     5500 Pinnacle Point Drive, Suite 202
                                     Rogers, AR 72758
                                     Office: (479) 381-5535
                                     tom@mars-law.com
                                     John C. Everett, AR Bar 70022
                                     EVERETT LAW FIRM
                                     P.O. Box 1460
                                     12217 W. Hwy. 62
                                     Farmington, AR
                                     72730-1460
                                     Phone: (479) 267-0292
                                     john@everettfirm.com
                                     John E. Tull III, AR Bar 84150
                                     QUATTLEBAUM, GROOMS & TULL PLLC
                                     111 Center St., Suite 1900
                                     Little Rock, AR 72201
                                     Phone: (501) 379-1705
                                     jtull@qgtlaw.com
                                     Ryan K. Culpepper, AR Bar 2012093
                                     CULPEPPER LAW FIRM, PLLC
                                     P.O. Box 70
                                     Hot Springs, AR 71902
                                     Phone: (501) 760-0500
                                     ryan@theculpepperfirm.com




                                                9
Case 5:20-cv-05104-PKH Document 42    Filed 09/23/20 Page 10 of 10 PageID #: 681




                           R. Craig Wood
                           Benjamin P. Abel
                           McGUIRE WOODS LLP
                           Court Square Building
                           652 Peter Jefferson Parkway, Suite 350
                           Charlottesville, VA 22911
                           Phone: (434) 977-2558
                           cwood@mcguirewoods.com
                           babel@mcguirewoods.com

                           Counsel for Plaintiff Bret Bielema




                                     10
